     Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


INFOGATION CORPORATION,

          Plaintiff,
                                       Civil Action No. 6:20-cv-0366-ADA
     v.
                                       JURY TRIAL DEMANDED
GOOGLE LLC,

          Defendant.


  DEFENDANT GOOGLE LLC’S MOTION TO DISMISS INFOGATION’S FIRST
      AMENDED COMPLAINT (D.I. 27) PURSUANT TO RULE 12(B)(6)
         Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 2 of 13




                                               TABLE OF CONTENTS

                                                                                                                                  Page
I.     INTRODUCTION ...............................................................................................................1
II.    FACTUAL BACKGROUND ..............................................................................................2
III.   LEGAL STANDARDS .......................................................................................................4
IV.    ARGUMENT: THE COURT SHOULD DISMISS THIS ACTION .................................4
       A.        InfoGation Cannot Plausibly Plead Direct Infringement By A Single Party...........4
       B.        InfoGation Has Not Pled, And Cannot Plead, Joint Infringement ...........................7
       C.        There Is No Indirect Infringement Without Underlying Direct
                 Infringement .............................................................................................................8
V.     CONCLUSION ....................................................................................................................8




                                                                -i-
            Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 3 of 13




                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases
Akamai Techs., Inc. v. Limelight Networks, Inc.,
  797 F.3d 1020 (Fed. Cir. 2015) .................................................................................................. 4

Ashcroft v. Iqbal,
  556 U.S. 662 (2009) .................................................................................................................... 4

Bell Atl. Corp. v. Twombly,
  550 U.S. 544 (2007) .................................................................................................................... 4

De la Vega v. Google LLC,
  No. W-19-CV-00617-ADA, 2020 WL 3528411 (W.D. Tex. Feb. 11, 2020) ................ 4, 5, 7, 8

Glory Licensing LLC v. United Airlines, Inc.,
  No. 09-CV-5569, 2011 WL 13295205 (E.D.N.Y. Mar. 15, 2011) ......................................... 5, 8

In re Bill of Lading Transmission & Processing Sys. Patent Litig.,
   681 F.3d 1323 (Fed. Cir. 2012) .................................................................................................. 8

Lyda v. CBS Corp.,
  838 F.3d 1331 (Fed. Cir. 2016) .................................................................................................. 7

WiNet Labs LLC v. Apple Inc.,
  No. 5:19-cv-02248-EJD, 2020 WL 409012(N.D. Cal. Jan. 24, 2020) ....................................... 5




                                                                  - ii -
         Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 4 of 13




I.     INTRODUCTION

       Plaintiff InfoGation’s First Amended Complaint should be dismissed with prejudice for

the same reasons discussed in Google’s Rule 12(b)(6) motion to dismiss InfoGation’s original

Complaint: InfoGation still has not plausibly alleged―and cannot plausibly allege―direct

infringement by a single party.

       Google previously moved to dismiss InfoGation’s original Complaint, which asserted

that Google and its Google Maps Application Programming Interface (“API”) infringed Claim 1

of the U.S. Patent No. 6,292,743 (“’743 Patent”). D.I. 1; D.I. 22. Google’s earlier motion

argued that method Claim 1 recites steps performed by two parties―(1) a “server” and (2) a

“client”―and Google itself could not directly infringe because it has no involvement with the

“client”-performed steps. D.I. 22.

       InfoGation has amended its Complaint to assert another claim in the ’743 Patent, method

Claim 21. But Claim 21 is no different from Claim 1. Like Claim 1, Claim 21 recites some

steps performed by a “server,” and separate steps performed by a “client.” And InfoGation’s

Amended Complaint still fails to plausibly identify a single entity that could be both the server

and the client and therefore perform all the recited steps. Nor could it in the context of the

accused Google Maps API. Although Google’s servers support Maps API, Google does not

perform the “client” steps. Instead, the Maps API is used by client software developed by third

parties, and it runs on client devices owned by third-party end users and sold by third-party

manufacturers. Thus, no one entity is both the “client” and “server.”

       Further, InfoGation has not amended its Complaint to plead joint infringement, even after

Google’s earlier Rule 12 motion pointed out that omission in the original Complaint. D.I. 22 at

5-6. At any rate, pleading such a theory would still be futile because Google does not direct or

control how third parties use the Maps API. Thus, InfoGation cannot plausibly allege direct


                                                -1-
         Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 5 of 13




infringement. And because InfoGation cannot plausibly plead direct infringement, it also cannot

plausibly plead indirect infringement, which requires an underlying act of direct infringement.

       Thus, InfoGation’s First Amended Complaint should be dismissed with prejudice.

Dismissal with prejudice is appropriate here because InfoGation has now twice failed to

plausibly plead direct infringement.

II.    FACTUAL BACKGROUND

       On May 5, 2020, InfoGation filed its original Complaint initiating this action against

Google and asserting method Claim 1 of the ’743 Patent. D.I. 1 at ¶¶24, 34. Google responded

on August 8 by filing a motion to dismiss pursuant to Rule 12(b)(6), arguing that Claim 1 could

not be infringed by any single entity, such as Google. D.I. 22. On August 13, InfoGation filed

its First Amended Complaint, no longer asserting Claim 1 and asserting method Claim 21

instead. D.I. 27 at ¶¶12, 20.

       Claim 21 recites five steps, with four steps performed at least in part by a “client”

(identified below in bold) and other steps performed by a “server”:

               1. A method for providing an optimal route using real-time information
       from a server of a navigation system, the navigation system also comprising a client
       and said server coupled to a computer network, said method comprising the steps
       of:
               establishing a wireless connection with the client;
               [1] receiving at the server start and end route designations from the
       client;
               calculating at the server the optimal route based on real-time information at
       the server and said start and end route designations;
               formatting at the server the optimal route into a non-proprietary, natural
       language description;
               [2] downloading from the server said non-proprietary, natural
       language description to the client so that the client can [3] reconstruct the
       optimal route using a local mapping database and [4] display said optimal
       route on a display system coupled to the client.

’743 at Claim 21 (numbers [1], [2], [3], [4] added to identify “client”-performed steps).




                                               -2-
         Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 6 of 13




       InfoGation alleges that Google infringes Claim 21 by “[u]sing the technology of the

Google Maps API,” D.I. 27 at ¶¶12, 15, 17-19, which is a library of data and software tools that

Google makes available to third parties who develop their own mapping software using the data

and tools. According to InfoGation, the accused navigation system comprises a “server (hosted

by Google)” and “a client (such as a mobile device).” Id. at ¶14.

       For each of Claim 21’s “server”-performed steps, InfoGation alleges that a Google-

hosted server “establishes a wireless connection,” “receives start and end route designations,”

“calculates at the server,” and “formats at the server.” Id. at ¶¶15-18.

       For Claim 21’s “client”-performed steps, InfoGation alleges that they are performed at

least in part by a “client” or user’s “mobile device.” Id. at ¶¶16, 19. For the step of “receiving at

the server start and end route designations from the client,” InfoGation alleges that “the user of a

mobile device specifies the origin and destination using the technology of the Google Maps

API.” Id. at ¶16. For the last claim element of “downloading from the server . . . ,” InfoGation

alleges that “the client can reconstruct the optimal route using a local mapping database and

display said optimal route on a display system coupled to the client” and, similarly, that the

“mobile device . . . construct[s] a visual map using a local mapping database and display[s] the

route using the map on the mobile device screen.” Id. at ¶19. With respect to the step of

“downloading from the server said non-proprietary, natural language description,” InfoGation

alleges “Google downloads from the server—i.e., transmits from the server to the client” data

“[u]sing the technology of the Google Maps API.” Id. InfoGation concludes that “products or

services incorporating the technology of the Google Maps API” infringe Claim 21. Id. at ¶20.

       InfoGation also pleads indirect infringement based on Google allegedly (1) “induc[ing]

developers and end-users to directly infringe . . . by making, using, selling, offering for sale,




                                                 -3-
         Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 7 of 13




and/or importing one or more products or services incorporating the technology of the Google

Maps API” and (2) “contribut[ing] to the direct infringement of the ’743 Patent by developers

and end-users of products or services that incorporate the technology of the Google Maps API.”

Id. at ¶¶27-28.

III.    LEGAL STANDARDS

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

plausibility standard is not met unless the “plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id.

IV.     ARGUMENT: THE COURT SHOULD DISMISS THIS ACTION

        A.        InfoGation Cannot Plausibly Plead Direct Infringement By A Single Party

        InfoGation cannot plausibly accuse Google or the Google Maps API of directly

infringing method Claim 21 of the ’743 Patent because no single entity performs or controls the

performance of every step in the claim. “Direct infringement under § 271(a) occurs where all

steps of a claimed method are performed by or attributable to a single entity.” Akamai Techs.,

Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015) (en banc).

        Applying this principle in De la Vega v. Google LLC, this Court granted Google’s

Rule 12 motion to dismiss plaintiff’s claims of direct infringement with prejudice where plaintiff

alleged that Google performed all method steps while “also illogically contend[ing] that actors

other than . . . Google perform some of the claim steps.” No. W-19-CV-00617-ADA, 2020 WL

3528411, at *3-7 (W.D. Tex. Feb. 11, 2020). The asserted method claim required three actors:


                                                 -4-
             Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 8 of 13




(1) a user “[p]roviding real-time streaming image content output by a camera”; (2) a server host

“[p]resenting said real-time streaming image content . . . on a server homepage for selection”;

and (3) another user “[s]electing said real-time streaming image content . . . for viewing in real-

time over the Internet.” Id. at *3-4. Yet plaintiff’s complaint pleaded that Google alone

performed all steps, which this Court found implausible. Id. Because the asserted claim on its

face required multiple actors, this Court recognized that plaintiff could only proceed on a joint

infringement theory; but the complaint alleged no facts to support joint infringement. Id. at *4.

Accordingly, this Court dismissed plaintiff’s allegations of direct infringement with prejudice.

Id. at *7.

        Like this Court in De la Vega, other courts have dismissed direct infringement allegations

where the asserted method claim recited steps that could not be performed by a single party. In

WiNet Labs LLC v. Apple Inc., a court dismissed plaintiff allegations that “Defendant’s software

‘performs each step of the Claim 1’” because Claim 1 plainly required “some sort of user

engagement” to perform certain steps. No. 5:19-cv-02248-EJD, 2020 WL 409012, at *4-5 (N.D.

Cal. Jan. 24, 2020). Similarly, in Glory Licensing LLC v. United Airlines, Inc., a court dismissed

when the plaintiff alleged that “[defendant] infringes on its patent when, among other things,

information is entered into a form document ‘by a [defendant] customer’ and extracted and

transmitted to an application program operating on [d]efendant’s web server.” No. 09-CV-5569,

2011 WL 13295205, at *2 (E.D.N.Y. Mar. 15, 2011). The court concluded that the claim clearly

recited steps performed by “multiple actors, (i.e., defendant and a [defendant] customer to act as

a ‘user’),” yet plaintiff’s allegations accused only the defendant alone. Id.

        Here, InfoGation’s asserted method Claim 21 similarly requires multiple actors, (1) a

“server” and (2) a “client.” Claim 21 requires each of the server and client to perform at least




                                                -5-
         Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 9 of 13




some of Claim 21’s steps. In particular, the “client” performs the following four steps:

       1) “receiving at the server start and end route designations from the client;”

       2) “downloading from the server said non-proprietary, natural language description”

       3) “reconstruct the optimal route using a local mapping database”

       4) “display said optimal route on a display system coupled to the client.”

       InfoGation does not dispute that steps (1), (3), and (4) are performed by the “client” or

user’s “mobile device.” D.I. 27 at ¶¶16, 19. In fact, for step (1), InfoGation alleges infringement

based on “the user of a mobile device specif[ying] the origin and destination using the

technology of the Google Maps API.” Id. at ¶16. Likewise, for steps (3) and (4), InfoGation

alleges that these steps are performed by a user’s “mobile device . . . [that] construct[s] a visual

map using a local mapping database and display[s] the route using the map on the mobile device

screen.” Id. at ¶19.

       For step (2), InfoGation appears to dispute whether “downloading from the server” is

performed by the “client.” InfoGation alleges that “Google downloads from the server—i.e.,

transmits from the server to the client.” Id. But as InfoGation’s allegation shows, its assertion

that Google performs the “downloading” step hinges on improperly rewriting “downloading” in

the claim as “transmit[ting]” so that the step can be performed by Google’s servers. Id. The

claim language, however, plainly requires “downloading from the server”―a step that can only

be performed by a “client,” given that a “server” would not download from itself.

       At any rate, even under InfoGation’s infringement theory, at least three steps in Claim 21

are performed by a “client,” which by InfoGation’s own words corresponds to a “mobile device”

or “user of a mobile device.” D.I. 27 at ¶¶14, 16, 19. A user’s mobile device, however, belongs

to the end user, not Google, and the device is manufactured and sold by third parties. And

because InfoGation accuses the Google Maps API―which third parties use to incorporate


                                                 -6-
        Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 10 of 13




mapping data and features into their own software―the relevant software running on the user’s

“mobile device” is also developed and provided by third parties. In contrast to these “client”

steps that are performed by third parties, InfoGation alleges that the server is “hosted by Google”

and that Google therefore performs other steps in Claim 21 “at the server.” Id. at ¶14, 16-19.

       These facts are materially identical to those in De la Vega, where Google was alleged to

perform method steps at the “server” but could not possibly perform steps associated with users.

Likewise, here in the context of Maps API, Google is alleged to perform steps “at the server” but

it could not possibly perform the “client”-based steps of Claim 21. As a result, no single entity

can possibly perform all of Claim 21’s steps. The Court should thus dismiss with prejudice

InfoGation’s claim for direct infringement.

       B.      InfoGation Has Not Pled, And Cannot Plead, Joint Infringement

       Because Claim 21 requires multiple actors, InfoGation can only proceed on a direct

infringement claim based on a joint infringement theory involving Google and some third party.

But InfoGation has not pled any joint infringement theory. In De la Vega, this Court dismissed

with prejudice because “this is a case of joint infringement” and yet the “Complaint fails to make

even conclusory allegations of such direction, control, or joint enterprise,” which are the legal

elements to a joint infringement theory. 2020 WL 3528411, at *4. The same outcome of

dismissal with prejudice should apply here.

       Indeed, InfoGation could not plausibly allege joint infringement based on the facts of this

case. This is because, among other things, Google does not direct or control third-party

developers of software that make use of the Google Maps API or the third-party end users of

“client” devices and the third-party companies that sell those devices. See Lyda v. CBS Corp.,

838 F.3d 1331, 1340 (Fed. Cir. 2016) (stating “on a direction or control theory of joint

infringement . . . the Amended Complaint must plausibly allege that Defendants exercise the


                                                -7-
        Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 11 of 13




requisite ‘direction or control’ over the performance of the claim steps, such that performance of

every step is attributable to Defendants”). In Glory Licensing, the court granted dismissal

because “to adequately plead direct infringement [under a joint infringement theory], [plaintiff]

would have needed to allege that [defendant] controlled its customers, a dubious contention.”

2011 WL 13295205, at *2 (emphasis added). Because it is equally dubious that Google directs

or controls any third parties with respect to the Google Maps API, any attempt by InfoGation to

amend its complaint to plead joint infringement should be denied as futile.

       Notably, InfoGation has not pled joint infringement in its First Amended Complaint even

after Google’s prior Rule 12 noted the absence of such a theory in InfoGation’s original

Complaint. D.I. 22 at 5-6. InfoGation’s decision not to amend its complaint to add a joint

infringement theory makes clear that such a theory is futile and that InfoGation intends not to

pursue a joint infringement theory going forward.

       C.      There Is No Indirect Infringement Without Underlying Direct Infringement

       To support a claim for indirect infringement, a plaintiff must plead “facts sufficient to

allow an inference that at least one direct infringer exists.” In re Bill of Lading Transmission &

Processing Sys. Patent Litig., 681 F.3d 1323, 1336 (Fed. Cir. 2012). Because InfoGation cannot

plausibly allege an underlying act of direct infringement by any single entity, the Court should

dismiss with prejudice InfoGation’s claim for indirect infringement. See De la Vega, 2020 WL

3528411, at *7 (dismissing indirect infringement with prejudice because plaintiff failed to

plausibly allege direct infringement).

V.     CONCLUSION

       The Court should dismiss InfoGation’s First Amended Complaint with prejudice because

InfoGation has not alleged, and cannot plausibly allege, either direct or indirect infringement.

Dismissal with prejudice is appropriate here because InfoGation has now attempted, and failed,


                                               -8-
        Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 12 of 13




twice to plausibly plead direct infringement.



 Dated: August 24, 2020                           Respectfully submitted,

                                                  By: /s/ J. Mark Mann
                                                  J. Mark Mann
                                                  State Bar No. 12926150
                                                  mark@themannfirm.com
                                                  G. Blake Thompson
                                                  State Bar No. 24042033
                                                  blake@themannfirm.com
                                                  MANN | TINDEL | THOMPSON
                                                  300 West Main Street
                                                  Henderson, Texas 75652
                                                  Telephone: 903/657-8540
                                                  Facsimile: 903/657-6003

                                                  Darin W. Snyder (pro hac vice)
                                                  dsnyder@omm.com
                                                  David S. Almeling (pro hac vice)
                                                  dalmeling@omm.com
                                                  Mark Liang (pro hac vice)
                                                  mliang@omm.com
                                                  Bess Ibtisam Hanish (pro hac vice)
                                                  bhanish@omm.com
                                                  Daniel Silverman (pro hac vice)
                                                  dsilverman@omm.com
                                                  O’MELVENY & MYERS LLP
                                                  Two Embarcadero Center, 28th Floor
                                                  San Francisco, California 94111
                                                  Telephone: (415) 984-8700
                                                  Facsimile: (415) 984-8701

                                                  ATTORNEYS FOR DEFENDANT
                                                  GOOGLE LLC




                                                -9-
        Case 6:20-cv-00366-ADA Document 32 Filed 08/24/20 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this August 24, 2020, with a copy of this document via electronic mail.



Dated: August 24, 2020                                 /s/ J. Mark Mann
                                                           J. Mark Mann




                                              - 10 -
